Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (20060278863).

Regarding claim 1 Chang,  teaches a method of an RRAM structure, comprising:
providing a metal dielectric (fig. 2a:22) disposed on a substrate (fig. 2a: 21);
forming a metal plug (fig. 2a: 23) penetrating the metal dielectric (par. 34);
forming a dielectric (fig. 2a: 24) covering the metal dielectric (par. 35); 
forming an opening (par. 35) in the dielectric and exposing the metal plug from the opening; 
forming a bottom electrode (fig. 2a: 25) covering the dielectric, wherein the bottom electrode fills up the opening (par. 35 teaches using damascene process in order to form 25; this process include forming 25 in the hole and on layer 24’s surface and excess 25 is removed by CMP); 
performing a planarization process to remove the bottom electrode outside of the opening (par. 35 teaches using damascene process in order to form 25; this process include forming 25 in the hole and on layer 24’s surface and excess 25 is removed by CMP); 
after the planarization process, forming a variable resistive layer (fig. 2d: 28) covering the bottom electrode; and 
forming a top electrode (fig. 2d: 29) covering the variable resistive layer,
wherein the variable resistive layer has a bottom surface, the bottom electrode has a top surface, the bottom surface and the top surface are coplanar, (fig. 2d shows a bottom surface of 28 and top surface of 25 being coplanar) the bottom surface only partly overlaps the top surface  ((fig. 2d shows a bottom surface of 28 and top surface of 25 only partially overlapping).
Regarding claim 2 Chang,  teaches a fabricating method of an RRAM structure of claim 1, wherein the steps of forming the opening comprise patterning the dielectric to form the opening by using a photomask (par. 35 teaches using a damascene process in order to form the hole wherein 25 resides; it is common knowledge in the art that the damascene process includes but is not limited to using a photolithography process to pattern the ILD and filling in metal lines).

Allowable Subject Matter
Claim 3, which depends on claim 2, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894